


Exhibit 10.1


NEE PARTNERS GUARANTY


THIS GUARANTY, dated as of July 1, 2014 (as the same may be modified or amended
from time to time, this “Guaranty”), is made by NEXTERA ENERGY PARTNERS, LP, a
Delaware limited partnership (the “Guarantor”), in favor of BANK OF AMERICA,
N.A., as Collateral Agent for the Secured Parties under the Credit Agreement
defined below (the “Guaranteed Party”).
W I T N E S S E T H:
WHEREAS, NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a Delaware limited liability
company, and NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, an Ontario unlimited
liability company (each, a “Borrower” and, together, the “Borrowers”), NEXTERA
ENERGY OPERATING PARTNERS, LP, a Delaware limited partnership (“OpCo” and,
together with the Borrowers, the “Loan Parties”), the Lenders parties thereto
and the Guaranteed Party, as Administrative Agent and Collateral Agent for the
Lenders, are parties to that certain Revolving Credit Agreement, dated as of
July 1, 2014 (as the same may from time to time hereafter be modified or
amended, the “Credit Agreement”) (capitalized terms used herein and not defined
herein shall have the meanings given such terms in the Credit Agreement); and
WHEREAS, in consideration of the agreement of the Lenders to accept the audited
financial statements of the Guarantor and its Subsidiaries, in lieu of the
audited financial statements of OpCo and its Subsidiaries (the “OpCo
Financials”), and for so long as OpCo Financials are not provided to the
Lenders, the Guarantor has agreed to provide this Guaranty; and
WHEREAS, the execution and delivery by the Guarantor of this Guaranty is a
condition precedent to the effectiveness of the Credit Agreement; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with and in favor of the Guaranteed Party as follows:
ARTICLE I. GUARANTEE OF OBLIGATIONS.
Section 1.01    Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of each Loan
Party to the Secured Parties, and whether arising under the Credit Agreement or
under any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof). The Agents’ books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty, and the Guarantor

2

--------------------------------------------------------------------------------




hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.
Section 1.02    Rights of Secured Parties. The Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agents, the Issuing Banks and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.
Section 1.03    Certain Waivers. The Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Loan Party or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of any Loan Party; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of any Loan Party; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
proceed against any Loan Party, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. The Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
Section 1.04    Obligations Independent. The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Loan Party or any other person or entity is joined as a
party.
Section 1.05    Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated. If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

3

--------------------------------------------------------------------------------




Section 1.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the earlier of (a) the date upon which all
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments with respect to the Obligations are
terminated, and (b) the delivery by OpCo to the Secured Parties of the OpCo
Financials in accordance with Section 6.04 of the Credit Agreement (the earlier
to occur of (a) or (b) being referred to herein as the “Termination Date”).
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Loan Party or the Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.
Section 1.07    Subordination. The Guarantor hereby subordinates the payment of
all obligations and indebtedness of the other Loan Parties owing to the
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Loan Parties to the Guarantor as subrogee of the
Secured Parties or resulting from the Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Obligations. If the
Secured Parties so request, any such obligation or indebtedness of the Loan
Parties to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Secured Parties and the proceeds thereof shall be
paid over to the Secured Parties on account of the Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.
Section 1.08    Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against the Guarantor or any Loan Party under any debtor relief laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Secured Parties.
Section 1.09    Condition of Loan Parties. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Loan Party and any other guarantor such information concerning the
financial condition, business and operations of such Loan Party and any such
other guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and the Guarantor is not relying on the Secured Parties at any
time, to disclose to the Guarantor any information relating to the business,
operations or financial condition of any Loan Party or any other guarantor (the
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

4

--------------------------------------------------------------------------------




ARTICLE II. NOTICES.
All notices, requests, demands and other communications provided for hereunder
shall be in writing and mailed by registered or certified mail, postage prepaid,
or telecopied (including email) or delivered to the Guarantor, the Guaranteed
Party and the Loan Parties at their respective address set forth below:
If to the Loan Parties:

c/o NextEra Energy Operating Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408-0428
Attention:
Telephone:
Facsimile No.:
If to the Guarantor:

NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attention:
Telephone No.:
Facsimile No.:    
If to the Guaranteed Party:
Bank of America, N.A.,
as Collateral Agent
901 Main Street
Mail Code: TX1-491-14-11
Dallas, Texas 75202
Phone: (214) 209-1162
Fax: (877) 511-6124
Attention: Ronaldo Naval

or, as to any such party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section. All such notices, requests, demands and other
communications shall be deemed to have been duly given or made, in the case of
telecopied (including email) or delivered notice, when telecopied (or emailed)
or actually delivered, or, in the case of registered or certified mail, on the
third business day after the day on which mailed.
ARTICLE III. COLLECTION COSTS.
The Guarantor shall be liable to the Guaranteed Party for, and shall pay to the
Guaranteed Party on demand, all reasonable and documented costs (including
without limitation reasonable and documented outside attorney’s fees and
expenses) incurred by the Guaranteed Party in enforcing performance of or
collecting any payments due under this Guaranty.
ARTICLE IV. COVENANT.
Until the Termination Date, the Guarantor shall not create any Subsidiaries that
are not also Subsidiaries of OpCo.

5

--------------------------------------------------------------------------------




ARTICLE V. REPRESENTATIONS AND WARRANTIES.
Section 5.01. Partnership Existence and Business. The Guarantor is a limited
partnership duly organized and validly existing in good standing under the laws
of the State of Delaware and is duly qualified to do business and is in good
standing in each jurisdiction in which such qualification is necessary to
execute, deliver and perform this Guaranty.
Section 5.02. Authorization. The execution, delivery and performance of this
Guaranty and the transactions contemplated hereby (i) are within the corporate
or other authority of the Guarantor, (ii) have been duly authorized by all
necessary corporate or other organizational proceedings, (iii) do not conflict
with or result in any breach or contravention of any provision of any law,
statute, rule or regulation to which the Guarantor is subject or any material
judgment, order, writ, injunction, license or permit applicable to the
Guarantor, except where any such conflict, breach, or contravention would not
have a material adverse effect on (A) the financial position or results of
operation of the Guarantor and its Subsidiaries, taken as a whole or (B) the
Guarantor’s ability to perform its obligations under this Guaranty, and (iv) do
not conflict with any provision of the corporate charter or bylaws of, or any
material agreement or other material instrument binding upon, the Guarantor.
This Guaranty has been duly executed and delivered by the Guarantor.
Section 5.03. Enforceability. The execution and delivery by the Guarantor of
this Guaranty will result in valid and legally binding obligations of the
Guarantor, enforceable against it in accordance with the terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors'
rights and remedies generally and general principles of equity.
Section 5.04. Governmental Approvals. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Guarantor of this Guaranty or (b) the exercise by the Guaranteed
Party of its rights under this Guaranty.
Section 5.05. No Legal Bar. The execution, delivery and performance by the
Guarantor of this Guaranty and the making by the Guarantor of any payments
hereunder will not violate any applicable Law or any material contractual
obligation of the Guarantor and will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of the Guarantor
pursuant to any applicable Law or any such contractual obligation except, in
each case, where such violation, creation or imposition could not reasonably be
expected to have a material adverse effect on its ability to perform its
obligations hereunder.
Section 5.06. No Proceeding or Litigation. There is no litigation or other legal
proceeding pending, or, to the knowledge of the Guarantor, threatened against
the Guarantor or any of its Subsidiaries that is reasonably likely to be
determined adversely to the Guarantor or any of its Subsidiaries, and if
determined adversely to the Guarantor or any of its Subsidiaries would
reasonably be expected to result, in the failure of the Guarantor to comply with
the provisions of this Guaranty or to materially impair the Guarantor’s right to
carry on its business substantially as now conducted by it. There is no
litigation or other legal proceedings pending, or, to the knowledge of the
Guarantor, threatened against the Guarantor that if determined adversely to the
Guarantory could reasonably be expected to question the validity of this
Guaranty or any actions taken or to be taken pursuant hereto.
Section 5.07. Compliance With Other Instruments, Laws, Etc. The Guarantor is not
in violation of any provision of its charter documents, bylaws, or any agreement
or instrument to which it is subject or by which it or any of its properties is
bound or any material decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that would have a material
adverse effect on (i) the

6

--------------------------------------------------------------------------------




financial position or results of operation of the Guarantor and its
Subsidiaries, taken as a whole, or (ii) the Guarantor’s ability to perform its
obligations under this Guaranty.
Section 5.08. Independent Analysis. The Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty.
ARTICLE VI. ASSIGNMENT AND TRANSFER.
This Guaranty shall be binding upon the Guarantor and the Guarantor’s successors
and permitted assigns and shall inure to the benefit of and be enforceable by
the Guaranteed Party and its successors and permitted assigns; provided that
neither the Guaranteed Party nor the Guarantor may assign or grant
participations in all or any part of the Guaranteed Obligations or this Guaranty
without the prior written consent of the other party; provided further that,
notwithstanding the foregoing provision to the contrary, the Guaranteed Party
may assign its rights under this Guaranty to any Guaranteed Party or any
Collateral Agent which succeeds the Guaranteed Party in such capacity pursuant
to the provisions of the Credit Agreement or to any Person in connection with
the exercise by the Collateral Agent of its rights or remedies under the Loan
Documents, and the Guarantor agrees that (a) it will recognize the transferee or
assignee as the beneficiary of this Guaranty for all purposes of this Guaranty
and (b) it will perform all of its obligations under the Guarantee in accordance
with the terms hereof for the benefit of such transferee or assignee.
ARTICLE VII. MISCELLANEOUS.
Section 7.01. This Guaranty constitutes the sole and entire agreement between
the Guarantor and the Guaranteed Party with respect to the subject matter hereof
and supersedes and replaces any and all prior agreements, understandings,
negotiations or correspondence between them with respect thereto, including
without limitation any and all prior agreements executed by the Guarantor in
favor of the Guaranteed Party with respect to any or all of the Guaranteed
Obligations.
Section 7.02. Words importing the singular number hereunder shall include the
plural number and vice versa and any pronouns used herein shall be deemed to
cover all genders. The term “person” as used herein means any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated association, or government (or any agency or political
subdivision thereof).
Section 7.03. Wherever possible, any provision in this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any one jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 7.04. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by the Guarantor therefrom, shall be effective or
binding upon the Guaranteed Party unless the Guaranteed Party shall first have
given written consent thereto. Any such amendment, waiver or consent which is so
granted by the Guaranteed Party shall apply only to the specific occasion which
is the subject of such amendment, waiver or consent and shall not apply to the
occurrence of the same or any similar event on any future occasion. No failure
on the part of the Guaranteed Party to exercise, and no delay by the Guaranteed
Party in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right by the Guaranteed
Party. No notice to or demand on the Guarantor in any case by the Guaranteed
Party hereunder shall entitle the Guarantor to any further notice or demand in
any similar or other circumstances

7

--------------------------------------------------------------------------------




or constitute a waiver of the rights of the Guaranteed Party to take any other
or future action in any circumstances without notice or demand. The remedies
provided to the Guaranteed Party in this Guaranty are cumulative and not
exclusive of any other remedies provided by Law.
Section 7.05. This Guaranty may be executed in one or more counterparts and each
such counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.
Section 7.06. All Section headings herein are for convenience of reference only
and shall not limit or otherwise affect the meaning or interpretation of the
provisions of this Guaranty.
Section 7.07. The Guaranteed Party and the Guarantor agree that any legal action
or proceeding by or against the Guarantor or with respect to or arising out of
this Guaranty may be brought in or removed to the courts of the State of New
York, in and for the County of New York, or of the United States of America for
the Southern District of New York, as the Guaranteed Party may elect. By
execution and delivery of this Guaranty, the Guaranteed Party and the Guarantor
accept, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Guaranteed Party
and the Guarantor irrevocably consent to the service of process out of any of
the aforementioned courts in any manner permitted by Law. The Guaranteed Party
and the Guarantor hereby waive any right to stay or dismiss any action or
proceeding under or in connection with this Guaranty brought before the
foregoing courts on the basis of forum non-conveniens.
Section 7.08. This Guaranty and the rights and obligations of the Guaranteed
Party and of the Guarantor shall be governed by and construed in accordance with
the law of the State of New York without reference to principles of conflicts of
laws (other than Section 5-1401 of the New York General Obligations Law).
Section 7.09. The Obligations of the Guarantor under this Guaranty shall
terminate on the Termination Date.
Section 7.10. The Guarantor has reviewed the terms and provisions of the Credit
Agreement and hereby consents to the terms of Section 2.13 of the Credit
Agreement and agrees, to the extent it may effectively do so under applicable
law and subject to the provisions of Section 2.13 of the Credit Agreement, that
any Lender acquiring a participation, pursuant to such arrangements may exercise
against the Guarantor rights of setoff or counterclaim with regard to such
participation as fully as if such Lender were a direct creditor of the Guarantor
in the amount of such participation .
Section 7.11. If an Event of Default shall have occurred and be continuing, each
of the Lenders and their respective Affiliates is hereby authorized at any time
and from time to time, subject to the provisions in Section 11.18 of the Credit
Agreement, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Guarantor, against any and all of the
obligations of the Guarantor now or hereafter existing under this Guaranty
irrespective of whether or not the Guaranteed Party shall have made any demand
under this Guaranty and although such obligations of the Guarantor may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of the Lenders under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Guaranteed Party or the Lenders may have. By acceptance of the benefits of
this Guaranty, each Lender agrees to notify the Guarantor promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered this Guaranty by its duly authorized officer as of the date first
above written.
NEXTERA ENERGY PARTNERS, LP
 
 
 
By:
NEXTERA ENERGY PARTNERS GP, INC., its General Partner
 
 
 
 
By:
PAUL I. CUTLER
 
 
Paul I. Cutler
 
 
Treasurer and Assistant Secretary




9